IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

PETER BOOKER,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2697

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed July 6, 2017.

An appeal from the Circuit Court for Nassau County.
Robert M. Foster, Judge.

Joel D. Robrish, Miami, for Appellant.

Pamela Jo Bondi, Attorney General; Kaitlin Weiss and Virginia Harris, Assistant
Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, MAKAR, and JAY, JJ., CONCUR.